Citation Nr: 0302415	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  97-32 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a disability caused by 
reaction to antimalarial medication.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran had a period of active duty from November 1990 to 
June 1991.  She had various periods of active duty for 
training, including, as pertinent to this case, from April to 
May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 RO decision that denied an 
application to reopen a claim for service connection for a 
disability caused by reaction to antimalarial medication.

The Board notes that in March 2001 the RO awarded service 
connection for post-traumatic stress disorder (PTSD) with 
history of major depressive disorder, and such issue is no 
longer on appeal.  


FINDINGS OF FACT

Service connection for a disability caused by reaction to 
antimalarial medication was denied in an unappealed July 1993 
RO decision, and an application to reopen the claim was 
denied in an unappealed April 1994 RO decision.  Evidence 
received since those RO decisions is cumulative or redundant, 
or by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a disability caused by 
reaction to antimalarial medication, and the prior RO 
decisions are final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served in the Army National Guard.  She had a 
period of initial active duty for training from June to 
December 1981, and she had later periods of active duty for 
training.  She had a period of active duty from November 1990 
to June 1991, when her unit was activated during the Persian 
Gulf War, and during this time she had service in Southwest 
Asia.  She had later active duty for training including, as 
pertinent to the present case, from April to May 1992 during 
which she was in Honduras.

The veteran's claim relates particularly to the period of 
active duty for training between April and May 1992.  The 
Board notes that earlier service medical records do not refer 
to any symptoms or illnesses arising from malaria medication. 

The veteran was on active duty for training between April and 
May 1992 when she was treated for several hours and then 
confined to her quarters after becoming sick to her stomach 
and coming close to being dehydrated. 

The veteran was hospitalized at a private facility in May 
1992 due to complaints of vomiting and persistent diarrhea 
experienced upon returning from service in Honduras.  She 
also reportedly had a fever and mild abdominal cramping along 
with the nausea.  She reported not having eaten contaminated 
food; she also mentioned having taken 3 doses of anti-malaria 
medication (once per week).  In progress notes, she reported 
that she had taken a malaria pill that made her feel sick; 
she still felt sick after discontinuing the pill.  The final 
diagnosis was probable enteropathogenic E. Coli, but not 
confirmed.  

In a May 1992 letter, a private doctor commented that the 
veteran had been recently hospitalized for suspected 
enteropathic E. coli that he felt confident she acquired 
while in Honduras.  He also indicated that the veteran 
responded well to treatment.

In October 1992, she reported not feeling well since 
returning from Honduras.  

Private and VA medical records from 1992 to the present show 
treatment for psychiatric illness and various physical 
complaints such claimed nausea, fatigue, skin rash, 
depression, weakness, joint and muscle pain, headaches, 
menstrual problems, weight gain, lack of appetite, dizziness, 
and balance problems. 

In February 1993, the veteran filed a claim seeking service 
connection for reaction to malaria medication.  She referred 
to treatment while on active duty for training in Honduras 
between April and May 1992 and to private hospitalization in 
May 1992.  

According to a February 1993 lay statement from a service 
colleague, the veteran went to sick call with virus symptoms 
while on active duty for training in Honduras.  The service 
colleague reported that the doctor had told the veteran that 
she was having a reaction to malaria medication.  The service 
colleague indicated that the doctor had failed to fill out a 
line of duty form and that the colleague had also failed to 
insure that such a form had been filled out.  

In June 1993, the veteran had a Persian Gulf War Registry 
examination.  At that time, the results of the examination 
and laboratory tests indicated that she was in good health. 
The conditions noted were a mild lung impairment and an 
adjustment reaction with depression.  She had various 
complaints such as weight change, fever or chills, night 
sweats, vertigo, syncope, pruritis, rash, pain or tenderness, 
knee and hand joint pains, cough, sputum, shortness of 
breath, edema, abnormal menses, dyspareunia, and pelvic pain 
(from uterine fibroids), headaches, and various psychiatric 
symptoms.

In July 1993, the RO denied service connection for infectious 
colitis due to E. coli and for chronic pathology resulting 
from taking malaria medication.  In December 1993, the 
veteran requested that her claim be reopened.  

In March 1994, the veteran submitted correspondence to the RO 
requesting that her claim be reopened because of Desert 
Storm/Desert Shield disabilities.  In April 1994, the RO 
issued a rating decision, determining that new and material 
evidence had not been received to reopen a claim for service 
connection for disability due to reaction to medication for 
prevention of malaria.  In May 1994, the RO replied to the 
veteran's March 1994 letter, asking that she specify the 
disabilities for which she was seeking service connection.  
Subsequently in May 1994, the veteran responded, stating that 
she wished to reopen the claim that had been denied in July 
1993.  

The veteran underwent a VA examination in October 1995 in 
connection with a then-pending claim for service connection 
for depression.  It was noted that she had taken pills for 
malaria during Persian Gulf War service and that she had had 
side effects of nausea and diarrhea.  It was also noted that 
after Persian Gulf War duty, she was sent to Honduras on 
annual tour for 2 weeks and had to be hospitalized for one 
week upon her return because of contaminated water.  

The record also includes an August 1996 award of disability 
benefits by the Social Security Administration (SSA) based on 
evidence of treatment for headaches and symptoms associated 
with psychiatric illness.

On VA examination in May 1997, diagnoses included no evidence 
of skin rash at present; chronic knee pain with normal range 
of motion and no cause found for knee pain; chronic 
depression with crying spells noted with headache and chronic 
insomnia secondary to anxiety and depression; suicidal 
ideation.  With regard to multiple somatic complaints, a 
nonorganic cause was found.  

In June 1998, the RO denied service connection for a skin 
rash, for chronic insomnia (claimed as sleepless nights), and 
for chronic knee pain (claimed as joint pain) as due to 
undiagnosed illness based on service in the Persian Gulf War.  

On December 1998 VA examination, the veteran was diagnosed 
with PTSD, major depression, migraine headaches (with 
associated history of blackout type spells and blurred 
vision, negative MRI), carpal tunnel syndrome, chronic knee 
pain, C-section times 2, rule out tinnitus, possible peptic 
ulcer disease by history but no recent problems, vague chest 
pain by history, and vague complaints of hair loss and 
thinning of hair by history.  On VA treatment in January 
1999, diagnoses were chronic PTSD with major depression and 
physical syndrome since return from the Persian Gulf, as 
evidenced by chronic severe headaches, chronic intermittent 
diarrhea, fatigue, and dermatitis, with swelling and marked 
weight gain as well.

In October 2000, lay statements from fellow service 
colleagues were received, including one stating that the 
veteran was unrecognizable due to swelling and that she was 
suffering from a clear case of Desert Storm syndrome.  

According to a September 2000 VA treatment note, the veteran 
had complaints of migraine headaches, irregular menstrual 
cycles, intermittent diarrhea, and joint pains that had all 
started after Gulf War exposure.  The record also includes 
several VA mental examinations, such as in December 2000.

II.  Analysis

Through discussions in correspondence, RO rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to reopen and substantiate a previously denied 
claim for service connection for a disability caused by 
reaction to antimalarial medication.  She has been informed 
of her and the VA's respective responsibilities for providing 
evidence.  Pertinent identified records have been obtained.  
There is no VA duty to provide an examination until a 
previously denied claim has been reopened with new and 
material evidence.  The notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24).

Service connection for a disability caused by reaction to 
antimalarial medication was denied in an unappealed July 1993 
RO decision, and an application to reopen the claim was 
denied in an unappealed April 1994 RO decision.  Those 
decisions are considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted, and if the claim is reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (38 C.F.R. § 3.156(a) (2002)).]

At the time of the prior final RO decisions in 1993 and 1994, 
the evidence did not show the veteran specifically had a 
reaction to antimalarial medication taken during her 1992 
active duty for training, or at any other time for that 
matter.  More importantly, the evidence showed no identified 
chronic medical disability existed as the result of any 
adverse reaction to malaria medication.  Competent medical 
evidence of the current existence of a claimed disability is 
an essential requirement for service connection.  Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Laymen are not competent to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The medical and lay evidence submitted since the final 1993 
and 1994 RO decisions is not new since it is cumulative or 
redundant of previously considered evidence.  Vargas-Gonzales 
v. West, 12 Vet.App. 321 (1999).  The additional records 
submitted still lack competent medical evidence of any 
chronic disability which might be tied to an alleged adverse 
reaction to malaria medication.  Even if some of the 
additional evidence were considered new, it is not material 
since it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The Board finds that new and material evidence has not been 
submitted to reopen the claim for service connection for a 
disability caused by reaction to antimalarial medication, and 
the prior RO decisions remain final.


ORDER

The application to reopen a claim for service connection for 
a disability caused by reaction to antimalarial medication is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

